Citation Nr: 0920071	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
type II, including as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
April 1953 to April 1957 and from June 1957 until retiring in 
June 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the Veteran's petition to reopen a previously 
denied, unappealed claim for service connection for type II 
diabetes mellitus.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An unappealed August 2003 RO decision initially 
considered and denied the Veteran's claim for service 
connection for type II diabetes mellitus; and although 
notified of that decision and apprised of his procedural and 
appellate rights, he did not timely appeal that decision.

2.  The additional evidence submitted or otherwise obtained 
since that August 2003 RO decision is cumulative or redundant 
of evidence previously considered or does not relate to 
unestablished facts necessary to substantiate this claim.




CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service 
connection for type II diabetes mellitus is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit that is being sought.  
To satisfy this requirement, VA adjudicators are required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2006, prior to the initial adjudication of his claim 
in August 2006.  That letter informed him of the evidence 
required to reopen his claim, also to establish his 
underlying entitlement to service connection on the basis of 
exposure to Agent Orange, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  That 
letter also complied with Dingess, as it apprised him of the 
downstream disability rating and effective date elements 
of his claim.

If, as here, the claim at issue has been previously 
considered - and denied, and the Veteran did not timely 
appeal the decision, he is required to present new and 
material evidence to reopen the claim under 38 U.S.C.A. § 
5108 before the Board's duty to assist is triggered and the 
Board may proceed to evaluate the merits of the claim.  See 
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003)  And despite his and 
his representative's contentions to the contrary, since, as 
will be explained, the Board is denying the petition to 
reopen the claim, absent the required new and material 
evidence, there is no obligation to schedule him for a VA 
compensation examination for a medical nexus opinion unless 
and until he first satisfies this threshold preliminary 
evidentiary burden.  38 C.F.R. § 3.159(c)(4)(iii).

II.  Whether there is New and Material Evidence to Reopen the 
Claim

The Veteran originally filed a claim for service connection 
for diabetes mellitus in January 2003.  And in an August 2003 
decision the RO denied his claim on the premise that his 
diabetes had not been incurred in or aggravated by his 
military service, and in particular as result of exposure to 
Agent Orange.  He did not appeal that August 2003 rating 
decision, so it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  

In February 2006, the Veteran filed a petition to reopen this 
previously denied and unappealed claim.  And after the RO 
denied his petition in August 2006, this appeal ensued.

The Board must make this threshold preliminary determination 
of whether there is new and material evidence to reopen the 
claim, before proceeding further, because this initial 
determination in turn affects the Board's jurisdiction to 
consider and adjudicate the claim on its underlying merits.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

But under VA law and regulation, if new and material evidence 
is presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

This second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim is 
the evidence that has been added to the record since the 
final and binding August 2003 RO decision.  

The stated bases of the denial of the claim in August 2003 
was that the Veteran's condition had initially manifested 
many years after his discharge from service and there was no 
medical evidence relating his current diagnosis of diabetes 
back to some incident or injury in service, such as exposure 
to Agent Orange.  Therefore, new and material evidence would 
suggest this condition is related to his military service - 
especially to exposure to Agent Orange (or by showing he was 
exposed to Agent Orange, in Vietnam or elsewhere, so as to 
warrant presumptive service connection), but also perhaps by 
showing an earlier occurrence of this condition more 
contemporaneous to when he was in service.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period after service without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
resulting in chronic or persistent disability).

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
also may be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).



If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service. 38 C.F.R. § 3.309(e).  The list of 
diseases includes:  chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if a Veteran is found not entitled to 
a regulatory presumption of service connection, the claim 
must still be reviewed to determine whether service 
connection may be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994).  See, too, McCartt v. 
West, 12 Vet. App. 164, 167 (1999) (indicating the principles 
set forth in Combee, which instead concerned exposure to 
radiation, are equally applicable in cases involving claimed 
exposure to Agent Orange).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal 
Circuit Court recently clarified that service in the Republic 
of Vietnam is interpreted as requiring service on the 
landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).

Since the August 2003 RO decision in question, the Veteran 
has submitted his private treatment records.  This additional 
evidence describes his current symptoms and treatment.  So, 
on the one hand, this evidence is "new" in that it did not 
exist at the time of the August 2003 rating decision and, 
therefore, was not considered.  However, medical records 
merely describing his current condition and the type of 
evaluation and treatment he is receiving are not material to 
the issue of service connection (i.e., do not suggest the 
condition is related to his military service) and, therefore, 
are insufficient to reopen his claim for service connection 
on the basis of new and material evidence.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam).

The Veteran also submitted medical opinions from T.L.B, M.D. 
and C.S.D., A.R.N.P, stating the Veteran's condition could 
have been caused by exposure to herbicides in service.  These 
statements, however, do not establish the Veteran was in fact 
exposed to herbicides in service.  And this is a factual, not 
medical, determination for VA adjudicators to decide - not 
his private doctors.  Without this confirmation of a relevant 
in-service injury like exposure to herbicides (specifically, 
to the dioxin in Agent Orange), the Veteran cannot establish 
his claim because there is no precipitating event for the 
eventual development of the diabetes.  These medical 
opinions, therefore, are insufficient to establish an in-
service injury and, consequently, are immaterial to this 
equally important determination.



The Veteran also submitted his own personal lay statements 
reiterating his belief that his diabetes was caused by 
exposure to herbicides like Agent Orange in service.  
However, his statements merely reiterate arguments he made in 
his earlier claim, which the RO considered when denying his 
claim in August 2003.  So in this respect his additional 
statements to this same effect are not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The Veteran also submitted his service personnel records 
discussing his duties as a medic while stationed in the 
Philippines and Korea.  None of these records, however, tend 
to confirm that he was exposed to Agent Orange in these areas 
outside of Vietnam.  The Department of Defense has indicated 
to the VA Chief Officer for Public Health and Environmental 
Hazards that there was some limited spraying of the herbicide 
Agent Orange outside of Vietnam, such as in Thailand, but 
this occurred during 1964 and 1965, so not during the 
timeframe at issue when the Veteran says he was exposed to 
this toxic agent in the Philippines and Korea.

While the records do state the Veteran treated sick and 
wounded soldiers, the records do not indicate from what 
locations these injured soldiers were transported.  It 
therefore would require speculation to infer from these 
records that not only were these soldiers being transported 
from Vietnam, but that they were being transported from areas 
freshly sprayed with Agent Orange.  And this inference, while 
not impossible, is not supported by these records.  So, 
again, as this evidence does not establish an in-service 
injury, i.e., exposure to herbicides, this evidence is not 
material.  Additionally, these records do not establish 
sufficient connection to Vietnam to entitle the Veteran to 
the presumption of exposure to Agent Orange.  This 
presumption only extends to Veterans who physically set foot 
in Vietnam or served in the inland waterways, which the 
Veteran has not alleged that he did.  Unfortunately, indirect 
contact with other soldiers who purportedly had set foot in 
Vietnam is insufficient for the presumption, so this evidence 
also is not material.

The Veteran has not submitted any evidence of an in-service 
injury, including especially exposure to Agent Orange, which 
would allow for service connection for his diabetes mellitus.  
So there is no new and material evidence to reopen his claim.  
The evidence that he has submitted only supports a current 
disability but not an 
in-service injury, such as exposure to Agent Orange, from 
which the current disability could be caused.  He has only 
submitted his lay statements stating that he believes his 
diabetes is from exposure to Agent Orange while stationed in 
the Philippines and Korea (so outside of Vietnam).  Since, 
however, he is not competent to make this critical 
determination of whether he was in an area that included the 
spraying of Agent Orange or, for example, the maintenance of 
it, his lay statements, alone, are not new and material.  
See 38 C.F.R. § 3.156; Moray, 5 Vet. App. at 211.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Indeed, in the Routen decision, the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the August 2003 RO 
decision that would permit reopening the claim for service 
connection for type II diabetes mellitus.  Furthermore, 
inasmuch as the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The claim for service connection for Type II Diabetes 
Mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


